Title: To Benjamin Franklin from Richard Bache, 22 June 1781
From: Bache, Richard
To: Franklin, Benjamin


Dear & Hond: Sir
Philadelphia June 22d. 1781
I did myself the pleasure a few days ago of writing you a long Letter, which I committed to the care of Capt. All— also wrote to Temple & Ben—sent you the Indian Spelling Book, & the Dutch & English papers; these last I committed to the care of a Mr. Ray, a young Man that I have recommended to your notice, as he purposes visiting Paris soon after his Arrival in France— I now send you another of the Spelling Books, & the Newspapers— Sally by this opportunity gives you a detail of Domestick news, tho’ there is one circumstance, perhaps she may not choose to mention, vizt: that we expect an increase of family sometime in the Fall— She & the Children are in good health— As I have the honor sometimes of the Minister’s company at dinner, & as I could wish to pay every attention & respect to those Gentlemen you have done me the honor to introduce to me, & to treat them with some of their own Country produce, I take the Liberty of just droping a hint—a little French Wine would be very acceptable— I remain ever My dear & Hond. Sir Your affectionate Son
Rich: Bache
Dr Franklin
 
Addressed: His Excellency / Dr. Benjamin Franklin
